Citation Nr: 1806357	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from November 1972 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

In a May 2016 Confirmation of Hearing Before Video Board or Travel Board form and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw all issues before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the request to reopen the service connection claim for an acquired psychiatric disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, in a May 2016 Confirmation of Hearing Before Video Board or Travel Board form, the Veteran expressly withdrew his appeal with regard to all issues before the Board, which is the request to reopen the service connection claim for an acquired psychiatric disorder, prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the request to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


